Title: [June 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. June 1st. Saturday.
      
      
       Dined with Mr. Colombi. In the afternoon went and took a walk in the jardin d’été. Begun Cicero’s oration pro Milone. Fine weather.
      
       

      2d. Sunday.
      
      
       Mr. Artaud out all day. In the afternoon the youngest Mr. Montréal came here, went and took a walk in the Jardin d’été, where I found Mr. Gonset, very fine weather.
      
      

      3d. Monday.
      
      
       Mr. Artaud dined out. Stay’d at home all day. Rainy weather.
      
      

      4th. Tuesday.
      
      
       This day several Gentlemen dined here. Mr. D walk’d out in the forenoon and went in the afternoon with Mr. Artaud to the Jardin d’eté. Stay’d at home all day. Fine weather.
      
      

      5th. Wednesday.
      
      
       This forenoon Mr. D. went and took a walk in the garden. After dinner I went with Mr. Artaud to the Shops. We took a ride out of town. Went to Mr. Rimberts took a walk to the garden. Mr. Artaud supp’d out. Fine weather.
      
      

      6th. Thursday.
      
      
       Mrs. Peyron was brought to bed of a girl this day. Mr. D. took a walk before dinner. Mr. Montréal dined here. After dinner I went and took a walk in the garden. Fine weather. Mr. Hoogwerst came to see us in the evening.
      
      

      7th. Friday.
      
      
       This forenoon Mr. D went and took a walk to the garden. Mr. Artaud dined out. In the afternoon I walked. Good weather.
      
      

      8th. Saturday.
      
      
       Went in the forenoon and took a walk. Mr. D. went out in the afternoon. Went and walked in the garden in the evening. Fine weather.
      
      

      9th. Sunday.
      
      
       This day Mr. Artaud went into the country. Mr. D. went to the French Minister’s Hotel in the forenoon. After dinner he went and took a ride. Walk’d in the garden in the evening. Fine weather.
      
      

      10th. Monday.
      
      
       In the forenoon Mr. D. went and took a walk. In the afternoon he rode out. Went to the concert in the evening with Mr. Artaud. Fine weather.
      
      

      11th. Tuesday
      
      
       Stay’d at home all day. Mr. D walk’d out in the forenoon, and took a ride in the afternoon. Mr. Artaud supped out. Cloudy weather.
      
      

      12th. Wednesday.
      
      
       Receiv’d the news of a battle between the french and English fleets in the West Indies. Went to the shops with Mr. Artaud before dinner. Went in the evening with Mr. D. and Mr. Artaud to the concert. After the concert we walked in the garden. Cloudy weather.
      
      
       
        
   
   The battle off Les Saintes, a small group of islands between Guadeloupe and Dominica, which took place 9–12 April 1782 and set Adm. Rodney’s fleet against that of Grasse, who was defeated (Alfred Thayer Mahan, The Major Operations of the Navies in the War of American Independence, Boston, 1913, p. 206–226).


       
      
      

      13th. Thursday.
      
      
       Went in the afternoon and took a walk in the garden. Mr. Hoogwerst came to see us. Clear weather.
      
      

      14th. Friday.
      
      
       Mr. D. went and took a ride in the afternoon. Stay’d at home all day. Cloudy weather.
      
      

      15th. Saturday.
      
      
       This forenoon Mr. D. went and took a walk. In the afternoon he rode out. Walked in the garden in the evening. Cloudy weather.
      
       

      16th. Sunday.
      
      
       Stay’d at home all day. Very bad weather. Strong wind, and rain.
      
      

      17th. Monday.
      
      
       In the afternoon I went and took a ride with Mr. D. Rainy weather all day.
      
      

      18th. Tuesday.
      
      
       Stay’d at home all day. Rainy weather. Mr. D. went and took a walk in the afternoon.
      
      

      19th. Wednesday
      
      
       Went to the English library for books. Mr. Montréal dined with us. Rainy Weather.
      
      

      20th. Thursday.
      
      
       Mr. Artaud dined at Mr. Rimbert’s. Mr. D. went and took a walk in the forenoon, and went to Mr. Wolff’s after dinner. Stay’d at home all day. Cloudy weather.
      
      

      21st. Friday.
      
      
       Mr. D. took a ride in the afternoon. Mr. Artaud and I, went and took a walk to a gentleman’s country seat at about 6. wersts from the town, where we supp’d. We got back at about 12. o’clock at night. Fine weather. This day the sun rose at 45 minutes past two o’clock, and set at 15 minutes past nine. At midnight it is but very little darker than at noon.
      
      

      22d. Saturday.
      
      
       This forenoon I went and took a walk with Mr. Artaud in the garden. Mr. Wolff came and paid a visit to Mr. D. After dinner, I took a ride with Mr. D. and Mr. Artaud to Caminostrow which is an Island near Petersbourg, which belongs to the Grand-Duke. We went and saw the Botanical garden.
      
      
       
        
   
   Grand Duke Paul (1754–1801), later Paul I, who succeeded his mother, Catherine II, to the throne in 1796 and was assassinated five years later (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
       

      23d. Sunday.
      
      
       In the afternoon went with Mr. D. and Mr. Artaud; to a Garden about 6 wersts out of town, called Jardin de Narischkin belonging to a nobleman of that name, who keeps it open to the publick. Went afterwards to a country seat belonging to a gentleman here.
      
      
       
        
   
   Henry Storch portrayed a visit to the Narischkin garden as a popular Sunday pastime of the “higher classes”: 
          
           
            "A friendly invitation, in four different languages, inscribed over the entrance to the grounds, authorizes every one of decent appearance and behaviour, to amuse himself there in whatever way he pleases without fear of molestation. In several pavilions are musicians for the benefit of those who chuse to dance; in others are chairs and sophas, ready for the reception of any party who wish to recreate themselves by sedate conversation after roaming about with the great throng; some parties take to the swings, the bowling-green and other diversions; on the canals and lakes are gondolas, some constructed for rowing, others for sailing; and, if all this be not enough, refreshments are spread on tables in particular alcoves, or are handed about by servants in livery. This noble hospitality is by no means unenjoyed; the concourse of persons of all descriptions, from the star and ribband to the plain well-dressed burgher, forms such a party-coloured collection and sometimes groupes are so humourously contrasted, that for this reason alone it is well worth the pains of partaking once in the amusement" (Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 440–441).
           
          
          
         


       
      
      

      Monday. 24th.
      
      
       This morning I went to the English library and took out Foote’s plays and two volumes of the English Theatre. Mr. D. went out in the afternoon. I took a walk with him in the Summer Garden in the evening. Fine weather.
      
      
       
        
   
   Samuel Foote, Dramatic Works, 4 vols., London, 1778.


       
       
        
   
   The English Theatre, Containing the Most Valuable Plays Which Have Been Acted on the London Stage, 8 vols., London, 1762.


       
      
      

      25th. Tuesday.
      
      
       Stay’d at home all day. Mr. Artaud dined out. Mr. D. took a walk in the afternoon. Stormy weather the fore part of the day.
      
      

      26th. Wednesday.
      
      
       Stay’d at home all day. Mr. Artaud dined at Mr. Rimbert’s. In the afternoon Mr. D. went and took a ride.
      
      

      27th. Thursday.
      
      
       Dined this day at Mr. Rimbert’s with Mr. D. and Mr. Artaud. Rainy weather.
      
       

      28th. Friday.
      
      
       This day I went with Mr. Artaud and Mr. D. to the Comedy at the Court. We had the Misanthrope with a ballet. Mr. Artaud went afterwards to Mr. Rimbert’s. Went and took a walk with Mr. D. in the summer garden. Cloudy weather in the morning, but cleared up at about noon. Mr. D received a letter from Holland.
      
      
       
        
   
   Letter unidentified, but apparently not from either JA or Thaxter.


       
      
      

      29th. Saturday.
      
      
       Stay’d at home all day. In the afternoon Mr. D. went and took a ride. Mr. Hoogwerst came and paid us a visit. After supper Mr. Peyron came here with Mr. Montréal. Good weather.
      
      
       
        
   
   Terminal punctuation supplied.


       
      
      

      30th. Sunday.
      
      
       In the forenoon Mr. D went to Mr. Wolff’s. In the afternoon I went and took a ride with him. Fine weather.
      
      
       
        
   
   In the margin: “Mrs. B. brought to bed.”


       
      
     